       Case 3:20-cr-03696-CAB Document 29 Filed 09/10/21 PageID.35 Page 1 of 1




 1
 2
                            UNITED STATES DISTRICT COURT
 3
                         SOUTHERN DISTRICT OF CALIFORNIA
 4
 5    UNITED STATES OF AMERICA,                 Case No.: 20-CR-03696-CAB
 6                 Plaintiff,
                                                ORDER GRANTING THE JOINT
 7                                              MOTION and JUDGMENT TO DISMISS
            v.                                  THE INDICTMENT WITHOUT
 8                                              PREJUDICE
 9    JOSE REYES-OJEDA,
10                 Defendant.
11
12
           This matter comes before the Court upon the joint application of the parties to
13
     dismiss without prejudice the Indictment in this case under Rule 48(a) of the Federal
14
     Rules of Criminal Procedure. For reasons stated in the joint motion, the court finds that
15
     the interests of justice are served by granting the requested dismissal.
16
           WHEREFORE, IT IS HEREBY ORDERED that the joint motion to dismiss
17
     without prejudice the Indictment is GRANTED.
18
           IT IS FURTHER ORDERED the defendant shall be released from the Western
19
     Region Detention Facility/GEO on Monday, September 13, 2021, or as soon thereafter
20
     as practicable, into the care and custody of Daniel Martinez Juarez (619) 678-4595.
21
     Defendant is not to be released on his own.
22
23         IT IS SO ORDERED.
24
25 DATED: 9/10/2021
26                                           HON. CATHY ANN BENCIVENGO
                                             UNITED STATES DISTRICT JUDGE
27
28


30
